TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00551-CV



                                 Rhett Webster Pease, Appellant

                                                  v.

                           First National Bank of Giddings, Appellee


                      FROM THE COUNTY COURT OF LEE COUNTY
            NO. 3014, HONORABLE EDWARD F. JANECKA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Rhett Webster Pease appeals from a county court order vacating a writ of

reentry he obtained in justice court after filing an emergency application for writ of reentry to

property owned by appellee First National Bank of Giddings. This Court has affirmed the order of

the county court dismissing the litigation underlying this appeal. See Pease v. First Nat’l Bank of

Giddings, No. 03-11-00192-CV, 2012 WL 1948343 (Tex. App.—Austin May 25, 2012, no pet. h.)

(mem. op.). Our affirmance of the order that dismissed the underlying litigation in its entirety

renders moot any appeal related to the merits of the justice court’s or county court’s disposition of

that litigation, including this appeal challenging the county court’s pre-dismissal disposition of the

writ of reentry. We therefore dismiss this appeal as moot.
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed as Moot

Filed: May 25, 2012




                                              2